UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4551
LEONARD ROYDEAN HOLLAND,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                           (CR-98-164)

                      Submitted: March 22, 2001

                      Decided: March 29, 2001

   Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Keith Stroud, Charlotte, North Carolina, for Appellant. Robert Jack
Higdon, Jr., OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. HOLLAND
                             OPINION

PER CURIAM:

   Leonard Holland appeals from a 120-month sentence imposed fol-
lowing his guilty plea to conspiracy to possess with intent to distrib-
ute cocaine and cocaine base and conspiracy to commit money
laundering. Holland’s attorney has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967). Counsel states that there
are no meritorious grounds for appeal but addresses the following
issues: whether Holland’s sentence violates Apprendi v. New Jersey,
530 U.S. 466, 120 S. Ct. 2348 (2000), because the drug quantity was
neither charged in the indictment nor proven beyond a reasonable
doubt, and whether Holland received ineffective assistance of coun-
sel. Although Holland was informed of his right to file a supplemental
brief, he has not done so.

   Under Apprendi, any fact, other than a prior conviction, that
increases the maximum penalty for a crime is an element of the
offense, and as such, must be charged in the indictment, submitted to
a jury, and proven beyond a reasonable doubt. 120 S. Ct. at 2362-63.
This court, however, has held that Apprendi does not apply to a
judge’s exercise of sentencing discretion within a statutory range, so
long as a defendant’s sentence is not set beyond the maximum term
specified in the substantive statute. United States v. Kinter, 235 F.3d
192, 201-02 (4th Cir. 2000), petition for cert. filed (Feb. 13, 2001)
(No. 00-8591); United States v. Lewis, 235 F.3d 215, 219 (4th Cir.
2000) (applying a plain error standard of review). Because Holland’s
sentence of 120 months is below the lowest possible statutory maxi-
mum of twenty years, see 21 U.S.C.A. § 841(b) (West 1999), the sen-
tence is permissible under Lewis and Kinter. We therefore find no
reversible error as to this claim.

   Claims of ineffective assistance of counsel are generally not cogni-
zable on direct appeal. United States v. King, 119 F.3d 290, 295 (4th
Cir. 1997). Rather, such a claim must be brought in a motion under
28 U.S.C.A. § 2255 (West Supp. 2000), to allow for adequate devel-
opment of the record. United States v. Hoyle, 33 F.3d 415, 418 (4th
Cir. 1994). A claim may be brought, however, when the record con-
clusively establishes ineffective assistance. King, 119 F.3d at 295.
                      UNITED STATES v. HOLLAND                         3
Our review of the record in this appeal does not conclusively establish
ineffective assistance.

   We have examined the entire record in this case in accordance with
the requirements of Anders, and we find no meritorious issues for
appeal. This court requires that counsel inform his client, in writing,
of his right to petition the Supreme Court of the United States for fur-
ther review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion should state that a copy thereof was served on the client.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED